OFFICE      OF THE A-ITORNEY        GENERAL        OF TEXAS

                                  AUSTIN




Rmotable    *. A. Johnson
Couaty Attorney
T5z1Green Cdunty
San Aaeelo,   Term
Dear   Stir




           Tour requeet     ror                           the herolnabors
eaaptloaed riatter h                               this      Qspartnent.
a3 quot. rrat your
                                                    Yenrp Stwaart,
                                                   dng      unable   to

                                            uaty   Court     ai   To51 Omen




           *The Couaty Judge ln psaslng upon the imum
       or blrth, ec I understand   lt fgo;t the bill, ioes                  RO
       in his aapaoity ar; e Bobato Sudee.
 %norabla     W. A. Johnson,        paga   2


          N~Lle*tlon.      Should them oases bs Cooke.tsd in
     the Probate      Dookst ‘and lf not, houshould thel bs
     dockstad    and thamoord     kept of 8ame.w

          Seatlon  18, Chapter 41, Aots of the First   Called Sas-
alon of the Fortieth   Lq,lrlaturc, a nt1 na l.l~
                                               laended   b,~: Sootioa
1, Chapter 83, Aotr of the &Sth Legislature,   Regular Zeasioa,
reads in part as follows:




     reoord of any birth or death that ooCr?rrc~ outside
     the State of Taxes, not previously                  re&atered,      aay
     subAt      to the Probate Court in the Couaty where he
     raslclss a record of that birth or death written                      on
     the adofted totsas OS blrt5             3nUdesth oertlrlcates.
     tie ourtifloate         shall ba subetpntlated           by the afti-
     dsrit    of th6 maUlosl&tandant               pasect ‘3t the tixne
     oi the birth,       or in ease oi dq?.tA, the erridavit                or
     tha pby~lolem list          in attendtime        upon the deceased
     or. the undertekcr         who burled      the body.      3hen the
     afild?rvlt     of the mediCe attendant             or undertaker
     canaot be meowed,           ths oertirioat6        shall   be sup-
     prted      by the. arridnrlt of 6OiMparson who was ‘ac-
     quafntwl with the fasts            aurroundin& the btith          or
     death, at ths .tLxe the birth or death ocourrotl, with
     a recmd nrrldavlt           of ‘aoz~e parson Vito Is aoqaabtsd
     with the Bats         sutroubline       tho blrfh or death, and
     uho ia not related          to the individual         by. blood or
     msrrlaga.      . .  It   the  ai:ldntlt      herainbefore      aen-
     timid      of mm person aaqtialnted             with the hate at
     the tlms     t&a   birth or death ooourred osmiot be a- '
     oured, then the County Jutleeshall order 8 trial Oi
     the lssua      as to the applicant*8           birth and hear the
     cddtioe or 5u0h uftnrsai38 ana 00n~ider auah a00u-
     wonts relating        thereto     as lay be available         inolcd-
     ing tecrtimony regarding           the ramlly history and
 Honorable      R. A. Johnson       FWP 3


         aftor acoh heerln&.ir       the Cozrt ox~oltias     that it
         hrs been astabllahaU      bayon& R raamnabla      doubt that
         the epplioant    we3 bcrr, wlthir    the r;nl$ad Ststea,
         and at the time and plaoe stated          in the aartifiuata
         he sholl   enter jtadgiaent tlndini     suoh raots relating
         to the applloaat     whlok JuUeprtnt ahall be acoapted
         in lieu or th elrri847it n4nti3ned 5bov4, and 5ur-
         flalant,   and rhell   order the Stato Eet$rtrar         to no-
         aapt the oartlrlc:te      or the l  pplloant*s   birth.    . .-
         (Underscoringonrs)
           The above quoted ~ro~lrlon~ or the atatuta           e&raoa
the only   rules of procedure governing         the Fxobata Court’s
authority   to aoospt aarti~ioatad       of any birth or death,
cot prevlcnrsly   raglstcrocl,    :or re~lstration,    and the ieauence
56 04eirisd coplsa thtjreof.         They are plalu and unaablguous.
36 think thhst the law is p@rteatJy elaar that KUUarn Ecnry
Stewart will    havo to seoure a jud&ment rrom the hobate
Cuurt of Kilam Couaty Taxm, the county in wbiah ha was born
finding   t&t ha me born w1thl.n the Ua$ted States,            and at
the tlma and ‘la06 stated       in the, oartlrloata,    and ordering
the State Ba&lstrsr      to aooopt the oertiflaate      0,’ his birth.
           Iu view 0r the toregoIng, it is the op5.nl-in of thfs
depSrtpZant that the County Court or Tom Green county did not
hara furlsdlotlon    to deter&no the ~is#mrc and adjudloate  the
age or Mr. Stewart..
           The above quoted Sactim    oi Fiousa Sill   Zo. 19 plsin-
ly pratidas   that anp.cltlzan   of the Stats of Texas wiahlng to
rile the faeord    or ary birth,  not prarl~msly   rcgiaterad, atut
eubnSt,the name to the ProImte Court, and it naoetmarily       rol-
lcim that said aaaa shdd be. cooketod in the Frobata Do&et.




                                          BY       J.   C. Dar18    Jr.
                                                        Assi.tan~
JCD: db
AP’t?iZOVDAtx:i6, 1943
/a/ R. FL ?alrahIld
AOtine     AttOraOy Oeneral     0r Texas.